Citation Nr: 0839328	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  04-33 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel
INTRODUCTION

The appellant served on active duty from July 1953 to July 
1956.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).

In January 2008, the appellant along with his spouse 
testified at a hearing before the undersigned Veterans Law 
Judge (VLJ) at the RO.  At that time, the appellant indicated 
that he would attempt to obtain a "buddy" statement from a 
service colleague, and the VLJ held the record open for 30 
days pending receipt of this additional evidence.  A 
transcript is associated with the claimed folder.


FINDINGS OF FACT

1.  Bilateral hearing loss disability is attributable to 
service.

2.  Tinnitus is not attributable to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability is attributable to 
service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2008).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103(a), 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). VA must 
inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to 
all five elements of the service connection claim (including 
degree of disability and effective date of disability (See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); (2) VA 
will seek to provide; and (3) the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a); Quartuccio, supra. at 187; 38 
C.F.R. § 3.159(b).  Notice must be provided "at the time" 
that VA receives a completed or substantially complete 
application for VA-administered benefits. Pelegrini at 119 
(2004). This timing requirement applies equally to the 
initial-disability- rating and effective-date elements of a 
service connection claim. Dingess/Hartman, supra.

In the instant case, the appellant's claim was received in 
January 2003, after the enactment of the VCAA.  A letter 
dated in February 2003, prior to the adjudication of his 
claim, explained the evidence necessary to support a claim of 
entitlement to service connection.  He was asked to identify 
evidence of recent treatment for the conditions he claimed.  
He was also asked to identify any evidence he wished 
assistance in obtaining.  The letter described the steps 
taken by VA to obtain evidence.  He was told that VA must 
make reasonable efforts to help him obtain the evidence 
necessary to support his claim. 

An August 2003 letter listed the providers from whom records 
had been sought.  The appellant was advised that he was 
ultimately responsible to ensure that VA received the 
requested evidence and, in November 2005, he was advised that 
he should submit any evidence in his possession that 
pertained to his claim.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  The content 
of the notice provided to the appellant fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  Not only has the 
veteran been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  In this case, although the notice provided did 
not address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claim, such 
error was harmless given that service connection is being 
granted for hearing loss disability; it is also harmless with 
respect to the tinnitus claim, as VA sent the appellant a 
letter dated April 2008 addressing the disability rating and 
effective date elements of the claim, and the claim was 
thereafter readjudicated in a July 2008.  VA sent the 
appellant a Supplemental Statement of the Case dated the same 
notifying him of the actions taken and evidence received or 
considered; hence, the appellant afforded due process of law 
and there is no prejudice to the appellant.

With respect to VA's duty to assist, identified treatment 
records have been obtained and associated with the record.  
VA provided the appellant a VA examination and obtained an 
opinion on his behalf.  Furthermore, the appellant and his 
spouse were afforded the opportunity to testify before the 
undersigned.  Neither the appellant nor his representative 
has identified any additional evidence or information 
necessary to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

The Board additionally notes that the veteran's service 
medical records were apparently destroyed in a 1973 fire at 
the National Personnel Records Center (NPRC).  The Court has 
held that in cases where records once in the hands of the 
government are lost, the Board has a heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule where applicable.  
See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
analysis below has been undertaken with this heightened duty 
in mind.  The case law does not, however, lower the legal 
standard for proving a claim for service connection but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 
46 (1996).  In any event, the Board notes that at the January 
2008 hearing, the appellant indicated that he would attempt 
to obtain a "buddy" statement from a service colleague, and 
the record was held open for 30 days to facilitate 
procurement of such evidence.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.



II.  Service Connection

Initially, the Board notes the appellant does not assert that 
his claimed conditions are a result of combat.  Therefore, 
the provisions of 38 U.S.C.A. § 1154(b) are not for 
application in this matter. 

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  Service connection basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993). 

Certain diseases, such as, sensorineural hearing loss, shall 
be considered to have been incurred in or aggravated by 
service although not otherwise established during the period 
of service if manifested to a compensable degree within one 
year following service in a period of war or following 
peacetime service on or after January 1, 1947. 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 
3.307(a) (3), 3.309(a).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In this case, the appellant seeks service connection for 
hearing loss disability and tinnitus.  He filed a claim in 
January 2003.  At his January 2008 hearing, the appellant 
testified that he believed he had bilateral hearing loss with 
tinnitus due to noise exposure in service.  Specifically, he 
reported a history of noise exposure from missile firing at 
White Sand Missile Base.  He indicated that he trained 
officers in missile firing and was personally exposed to the 
louse firing sounds associated with the rocket and booster on 
multiple occasions.  The appellant acknowledged that onset of 
tinnitus was roughly 20 years earlier, 1988.  He denied post 
service history of noise exposure.

The Board observes that, while service medical records are 
missing, the record contains VA Form 22, 1990, dated February 
1975, which reflects a history of attending guided missile 
school and studying Nike guided missiles.  He noted that he 
qualified as an instructor from this training.  This report 
of service history significantly predates the appellant's 
claim for compensation and supports his claim of involvement 
with missile systems in service.

Additionally, the record reflects that the audiometric 
findings are consistent with hearing loss disability as 
defined by 38 C.F.R. § 3.385.  The first documented evidence 
of hearing loss is in 1993 per an August 1994 treatment 
record noting bilateral hearing loss unchanged since December 
1993.  Additional treatment notes dated January 1995 and an 
October 1999 Belltone evaluation reflect bilateral hearing 
loss, but are silent for tinnitus.

With regard to the etiology of the appellant's hearing loss 
disability, the record is in conflict.  The medical evidence 
of record contains both positive and negative evidence.  A 
private medical opinion dated March 2003 reflects that the 
physician believed the appellant's current hearing loss 
condition was due to acoustic trauma in service.  The 
physician noted the appellant's history of training students 
in missile launching and exposure to missile launch noise on 
a fairly regular basis.  The physician further indicted that, 
although the appellant's audiogram could be interpreted to 
show typical presbycusis, it also demonstrated a general 
hearing loss not typical of presbycusis.  Specifically, loss 
of hearing in lower frequencies does not coincide with simple 
presbycusis and the high frequency hearing loss was greater 
than typical for presbycusis.

On VA audiological examination in May 2003, the examiner 
opined that the appellant's "hearing loss was not likely 
related to noise exposure.  The nature of the loss is most 
likely consistent with presbycusis."  The claims folder was 
not available for review and no rationale was provided for 
the opinion.

On VA audiological examination in May 2008, the examiner 
noted the appellant's history of training students on 
preparing and launching guided missiles.  The examiner 
further noted that the appellant worked for a period of time 
post service assembling missile targets for a company.  The 
examiner opined that the type of hearing loss shown was 
consistent with the type found secondary to acoustic trauma 
and or presbycusis, and that a distinction between the two 
could not be made without evidence of hearing loss 
immediately following exposure to acoustic trauma.  She 
indicated that an opinion would be speculative given the time 
lapse between discharge and the first documented hearing 
loss.  Regardless, the examiner offered the opinion that "It 
is less likely that his hearing loss was caused by acoustic 
trauma in the military and more likely due to presbycusis 
coupled with post military noise exposure."

Having carefully considered all the evidence of record, and 
mindful that the appellant's service medical records are 
missing or destroyed through no fault of his own, the Board 
finds that the evidence is roughly in equipoise for service 
connection for bilateral hearing loss.

The positive medical opinion dated March 2003 is persuasive 
in that it acknowledges the audiometric indicia of 
presbycusis yet concludes that hearing loss is due acoustic 
trauma because of the atypical audiometric finding at the 
higher and lower frequencies.  The physician's opinion is 
supported by medical bases and includes a review of 
audiometric test results.

Although the May 2003 VA examination reflects that hearing 
loss is not related to acoustic trauma in service, no reasons 
or bases are presented to support this conclusion other than 
the presence of presbycusis.  The opinion is also 
inconsistent with the private medical opinion and the 2008 VA 
opinion.  Therefore, this opinion has diminished probative 
value.

Report of VA examination dated May 2008 similarly reflects 
that the appellant's hearing loss is not attributable to 
acoustic trauma in service.  However, the examiner's 
conclusion is not consistent with the examiner's earlier 
remarks that an opinion would be speculative absent evidence 
of hearing loss soon after noise exposure.  Therefore, this 
opinion has diminished probative value.

In view of the appellant's credible history of noise exposure 
in service, post service medical findings for bilateral 
hearing loss, and on balance the various medical opinions, 
coupled with consideration of 38 U.S.C.A. § 1154(a), service 
connection for bilateral hearing loss is warranted.  
38 U.S.C.A. §§ 1154(a), 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  The Board notes that, in each case where 
a veteran is seeking service-connection for any disability, 
due consideration shall be given to the places, types, and 
circumstances of such veteran's service as shown by such 
veteran's service record, the official history of each 
organization in which such veteran served, service medical 
records, and all pertinent medical and lay evidence. 38 
U.S.C.A. § 1154(a).

With respect to the claim of service connection for tinnitus, 
however, the Board finds that service connection is not 
warranted.  While service medical records are unavailable, 
the appellant concedes that he did not have tinnitus in 
service.  He testified at his 2008 hearing that tinnitus 
began 20 years earlier, roughly 30 years after service 
discharge.  He further testified that he believed tinnitus, 
his ringing ears, was attributable to noise exposure in 
service because he could think of no other explanation.

The Board observes that the medical evidence of record is 
negative for tinnitus.  Notwithstanding, the Board accepts 
that the appellant has ringing ears, or tinnitus, as this is 
a matter within his personal ken.  Layno v. Brown, 6 Vet.App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet.App. 398, 
405 (1995) (lay testimony is competent to establish the 
presence of observable symptomatology and may provide 
sufficient support for a claim of service connection).  
However, the etiology for the onset of tinnitus more than 30 
years after service discharge is unknown.  The appellant 
speculates that it is due to noise exposure.

Having reviewed the evidence of record, the Board finds that 
service connection for tinnitus is not warranted because 
tinnitus is first shown many years after service and tinnitus 
has not been attributed to service, including noise exposure 
or acoustic trauma, by competent evidence.  The appellant's 
opinion is not based on any medical expertise and is mere 
guess-work; therefore it is has no probative value.  The 
Board further believes that remand for a medical opinion 
would serve no useful purpose since any request for a medical 
opinion is tantamount to asking a medical professional to 
speculate as to the etiology of the appellant's post service 
onset of tinnitus.  Accordingly, the claim for tinnitus is 
denied.  Absent a relative balance of the evidence, the 
evidence is not in equipoise and the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert 
supra.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


